 1
 2
 3
 4
 5
 6
 7
 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11    LEANA B. GRANDY,                                  No. 2:19-cv-00774-MCE-KJN
12                        Plaintiff,
13             v.                                       ORDER
14    STATE OF CALIFORNIA, et al.,
15                        Defendants.
16

17            On September 25, 2019, the magistrate judge filed findings and recommendations (ECF

18   No. 11), which were served on the parties and which contained notice that any objections to the

19   findings and recommendations were to be filed within fourteen (14) days. No objections were

20   filed.

21            Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

22   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are

23   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

24   1983).

25            The Court has reviewed the applicable legal standards and, good cause appearing,

26   concludes that it is appropriate to adopt the findings and recommendations in full. Accordingly,

27   IT IS HEREBY ORDERED that:

28            1. The findings and recommendations (ECF No. 11) are ADOPTED in full;
                                                       1
 1         2. Defendants’ motions to dismiss (ECF Nos. 6, 7) are GRANTED;
 2         3. The action is DISMISSED with prejudice; and
 3         4. The Clerk of Court is directed to close this case.
 4         IT IS SO ORDERED.
 5   Dated: November 19, 2019
 6
 7
 8
 9
10
11
12
13
14
15
16

17
18
19

20
21
22
23
24
25
26
27
28
                                                      2
